Citation Nr: 1456508	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-23 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to September 1, 2011, for additional compensation for a dependent child based upon school attendance. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active military duty in the United States Army from January 1973 to January 1979.  He subsequently served on active military duty in the United States Navy from March 1980 to October 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that the appellant's youngest child was added to his award based on school attendance as of September 1, 2011.

In September 2013, a videoconference hearing was held between El Paso, Texas and the Board in Washington, DC before the undersigned Veterans Law Judge.   A transcript of that hearing has been associated with the claims file.  

The evidence of record in this case includes both the Veteran's paper claims file and an electronic file. 


FINDINGS OF FACT

1.  A July 1995 rating decision awarded service connection for several disabilities and assigned initial ratings that yielded a combined 40 percent rating, effective October 22, 1994.
 
2.  In September 1996, the Veteran submitted VA Form 21-686c, Declaration of Status of Dependents, and listed several dependent children; the youngest child was born in February 1991. 

3.  In July 1999, the Veteran was notified that his disability compensation award had been amended to include additional compensation for his four dependent children, effective March 1, 1999.  

4.  The July 1999 VA letter also noted that the additional compensation for each child would be terminated on the date at which each child turned 18 years old and stated that the youngest child's benefits were scheduled to be terminated in February 2009. 

5.  In August 2011, the Veteran submitted VA Form 21-674, Request for Approval for School Attendance; he stated that his youngest dependent child was presently enrolled in college and gave a college start date for her of August 2009, with an expected graduation date in 2013.


CONCLUSION OF LAW

Payment of additional compensation due to the dependency of the Veteran's youngest child beyond age 18 based on school attendance is warranted, effective one year prior to the receipt of the August 10, 2011 application for those benefits, but no earlier.  38 U.S.C.A. §§ 1135, 5110, 5111 (West 2014); 38 C.F.R. §§ 3.31, 3.57, 3.102, 3.400, 3,503, 3.667(a)(1), (2) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
This case is one in which the law is dispositive of the issue of entitlement to an earlier effective date for additional compensation for a dependent child.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Further, VA has no duty to assist the Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim.  38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362 (2001).  In any case, the RO informed the Veteran of the provisions of 38 C.F.R. § 3.667 which relate to the matter of additional allowances for dependent children in the Statement of the Case (SOC) issued in June 2012.  The Veteran has been provided the opportunity to submit evidence and argument in support of his claim.  The Board finds that there is sufficient evidence to make a determination in this case, and the Veteran is not prejudiced by a decision at this time. 

II.  Merits of the Claim

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA is under no legal obligation to individually notify every potential claimant of his or her possible entitlement to VA benefits.  See Lyman v. Brown, 5 Vet. App. 194 (1993); see also Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999).

VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that an award of additional compensation benefits for his youngest dependent child is warranted for her enrollment in school prior to September 1, 2011.  He contends that he was not aware that he was not in receipt of dependency benefits for his youngest child because of his concurrent receipt of VA and military retirement monetary benefits.  The Veteran maintains that he is entitled to dependency benefits as of the youngest child's 18th birthday because she was still in high school.  In the alternative, the Veteran argues that he is entitled to dependency benefits from the date his youngest child started college in 2009.  The Veteran presented testimony to this effect during his September 2013 Board videoconference hearing.

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. §§ 1115, 1134, 1135.  Specific rates are provided for a veteran's spouse and children.  A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after attaining the age of 18 years and until completion of education or training (but not after attaining the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667.

Pension or compensation may be paid from a child's 18th birthday based on school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within 1 year from the child's 18th birthday.  38 C.F.R. § 3.667(a)(1).

Pension or compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within 1 year from that date.  38 C.F.R. § 3.667(a)(2).

Review of the evidence of record reveals that the Veteran was awarded service connection for several disabilities in a rating decision issued in July 1995; the assigned initial ratings yielded a combined 40 percent rating, effective October 22, 1994.  In September 1996, the Veteran submitted VA Form 21-686c, Declaration of Status of Dependents, and listed several dependent children; the youngest child was born in February 1991. 

In July 1999, the Veteran was notified that his disability compensation award had been amended to include additional compensation for his four dependent children, effective March 1, 1999.  The letter also noted that the additional compensation for each child would be terminated on the date at which each child turned 18 years old.  The letter stated that benefits for the youngest child were scheduled to be terminated in February 2009.  The record indicates that dependency benefits were paid for the Veteran's youngest child from April 1999 through February 2009.

A July 2011 RO letter informed the Veteran that he was being paid as a veteran with one dependent (his spouse).  In August 2011, the Veteran submitted VA Form 21-674, Request for Approval for School Attendance.  In that document, the Veteran stated that his youngest dependent child was presently enrolled in college with a start date in August 2009, and expected graduation date in 2013.

There is no documentation in the evidence of record showing that the Veteran's youngest child had entered college that was submitted prior to the submission of a VA Form 21-674 in August 2011.  No VA Form 21-674 had been received for the Veteran's youngest child after she turned 18 in February 2009.  No VA Form 21-674 was submitted in relation to her graduation from high school in May 2009.  No VA Form 21-674 was submitted within one year of the date the Veteran's youngest child started college classes in August 2009.

The regulations provide that additional pension or compensation may be paid from a child's 18th birthday based upon school attendance, if the child was at that time pursuing a course of instruction at an approved educational institution, and a claim for such benefits is filed within one year from the child's 18th birthday.  38 C.F.R. § 3.667(a)(1).  The Veteran's youngest child was 18 years old in February 2009.  A claim for benefits based on school attendance with VA Form 21-674 was not received by VA until August 2011.  Therefore, the Board finds that the claim upon which the benefits were granted was not received within one year following the 18th birthday of the Veteran's youngest child.

The pertinent regulation allows for payment from the commencement of the course, if filed within one year from that date.  38 C.F.R. § 3.667(a)(2).  As the Veteran's August 2011 VA Form 21-674 was the first notification VA had that his youngest child had been attending college since August 2009, the claim upon which the benefits were granted was not received within one year following the start of her initial college coursework.  However, as the August 2011 VA Form 21-674 was submitted within one year of the college classes started by the Veteran's youngest child in August 2010, an August 10, 2010 effective date would be appropriate.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.667(a)(2).  Thus, an effective date of August 10, 2010 is warranted.

Finally, because payment of monetary benefits for a dependent child based upon school attendance may not be made for any period prior to the first day of the calendar month following the month in which the award became effective, payments based on the Veteran's August 10, 2010 effective date shall commence as of September 1, 2010.  38 C.F.R. § 3.31.  Accordingly, providing the benefit of the doubt to the Veteran, August 10, 2010 is the earliest effective date assignable by law, and payment of monetary benefits can commence no earlier than September 1, 2010.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Subject to the laws and regulations governing the award of monetary benefits, an effective date of August 10, 2010, but no earlier, is granted for additional dependency benefits for the Veteran's youngest child based on her attendance at an educational institution. 




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


